GIVAN, Chief Justice.
ORDER STAYING DATE OF SUSPENSION
Comes now the Respondent and files his “Verified Petition for Extension of Time to Complete Requirements of D.R. 23, S. 26, or, in the Alternative, Extension of Time of Commencement of Suspension of Respondent”, which matter more fully appears in words and figures as follows, to-wit:
(H.I.)
And this Court, being duly advised now finds that the ordered suspension from the practice of law should be stayed pending consideration of Respondent’s Petition for Rehearing.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that Respondent’s suspension from the practice of law in this State for one year, as ordered by this Court under the opinion entered in this cause on April 5, 1984, 461 N.E.2d 137, is stayed until June 1, 1984.
DeBRULER, PIVARNIK and PRENTICE, JJ., concur.
HUNTER, J., not participating in this Order.